            Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 1 of 18



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


 CNC SOFTWARE, INC.,
      Plaintiff,

        V.                                                 CIVIL ACTION NO.

 CAMATECH, INC., PAUL CULUMOVIC
 and DOES 1-10.
       Defendants.



                    COMPLAINT AND DEMAND FOR TRIAL BY JURY

       Plaintiff, CNC Software, Inc. (“CNC” or “Plaintiff”), brings this action against Defendants,

Camatech, Inc. (“Camatech”), Paul Culumovic (“Culumovic”) and DOES 1 through 10

(collectively “Defendants”), for copyright infringement in violation of 17 U.S.C. § 101 et seq. By

this Complaint, Plaintiff seeks, inter alia, injunctive relief, monetary damages, and attorney’s fees

under 17 U.S.C. §§ 106, 501, 502, 504 and 505, and alleges as follows:

                                              THE PARTIES

       1.       Plaintiff is a corporation with a principal place of business located at 671 Old Post

Road, Tolland, Connecticut 06084.

       2.       Camatech is a Canadian corporation located at 20 Commerce Crescent, Acton,

Ontario L7J 2X3.

       3.       Upon information and belief, Culumovic is a Canadian resident located at 20

Commerce Crescent, Acton, Ontario L7J 2X3. Culumovic is the President of Camatech, thus he

is a principal, guiding spirit, central figure, and the moving, active, conscious force behind

Camatech’s copyright infringement, and has control over the day to day operations thereof, and

directly benefits from the tortious conduct alleged herein.
            Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 2 of 18



       4.       CNC is unaware of the true names and capacities of DOES 1 through 10,

inclusive, and therefore sues said Defendants by such fictitious names. CNC will ask leave of

Court to amend this Complaint to state the true names and capacities of the Defendants sued as

DOES when the same are ascertained. CNC is informed and believes and based thereon, alleges

that each of the fictitiously named Defendants are responsible in some manner for the

occurrences herein alleged, and that CNC’s damages, as herein alleged, were proximately caused

by their conduct.

       5.       CNC is informed and believes, and on that basis alleges, that at all times relevant

to this action, each of the Defendants were the agent, affiliate, officer, director, manager,

principal, alter-ego, and/or employee of the remaining Defendants and were at all times acting

within the scope of such agency, affiliation, alter-ego, relationship and/or employment, and

actively participated in or subsequently ratified and adopted, or both, each and all of the acts or

conduct alleged herein with full knowledge of each and every violation of CNC’s rights and the

damages to CNC proximately caused thereby.

                                     JURISDICTION AND VENUE

       6.       This is a civil action seeking damages and injunctive relief for copyright

infringement under the Copyright Act of the United States, 17 U.S.C. § 101 et seq.

       7.       This Court has original and exclusive jurisdiction over the subject matter of this

Complaint pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       8.       Plaintiff is informed and believes that this Court may properly exercise personal

jurisdiction over the Defendants because under the terms of the CNC MASTERCAM® End User

License Agreement (“EULA”), the parties have agreed that all rights and use of MASTERCAM®

are governed by and construed in accordance with the laws of the state of Connecticut, and the



                                                  2
            Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 3 of 18



sole and exclusive jurisdiction and venue for any litigation arising from or relating to the EULA

and MASTERCAM® shall be in a state or federal court located in Connecticut. Under the terms

of the EULA, Defendants have submitted to personal jurisdiction in the United States District

Court for the District of Connecticut.

       9.       Plaintiff is informed and believes that this Court may properly exercise personal

jurisdiction over Culumovic, because as President of Camatech, Culumovic controls the

corporation and makes all management decisions concerning the purchase and use of all

hardware and software for Camatech.

       10.      Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c), and/or §

1400(a).

                                   THE ASSERTED COPYRIGHTS

       11.      U.S. Copyright Registration No. TX 000-740-3804 (“MASTERCAM X5®”) is

owned by the Plaintiff.

       12.      U.S. Copyright Registration No. TX u00-183-2859 (“MASTERCAM X6®”) is

owned by the Plaintiff.

       13.      U.S. Copyright Registration No. TX 7-923-706 (“MASTERCAM X7®”) is

owned by the Plaintiff.

       14.      U.S. Copyright Registration No. TX 8-051-551 (“MASTERCAM X8®”) is

owned by the Plaintiff.

       15.      U.S. Copyright Registration No. TX 000-811-8373 (“MASTERCAM X9®”) is

owned by the Plaintiff.

       16.      U.S. Copyright Registration No. TX 8-475-949 (“MASTERCAM X10®”) is

owned by the Plaintiff.



                                                 3
            Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 4 of 18



         17.      U.S. Copyright Registration No. TX 000-856-1629 (“MASTERCAM 2017®”) is

owned by the Plaintiff.

         18.      U.S. Copyright Registration No. TX 8-469-597 (“MASTERCAM 2018®”) is

owned by the Plaintiff.

         19.      U.S. Copyright Registration No. TXu 2-071-315 (“MASTERCAM 2019®”) is

owned by the Plaintiff.1

                                               BACKGROUND FACTS

         20.      CNC Software, Inc. is a privately held, family owned company that was

established in 1983. The company is headquartered in Tolland, Connecticut, and is one of the

oldest businesses in the CAD/CAM (Computer Aided Design / Computer Aided Manufacturing)

industry.

         21.      CNC Software, Inc.’s flagship product, MASTERCAM®, has grown to become

one of the most recognizable brands in manufacturing, worldwide, and is the most widely used

CAM systems in the market today. MASTERCAM® is used in a wide variety of industries

including Aerospace, Medical and Transportation.

         22.      CNC regularly improves, updates and adds features when it releases new versions

of its MASTERCAM® software.

         23.      For each new version of its MASTERCAM® software, CNC applied for and

received a copyright registration.

         24.      Each new version of MASTERCAM® software is substantially similar to the

preceding version, and in most cases, to other earlier versions of the MASTERCAM® software.




1
  The above-referenced U.S. Copyright Registrations will hereinafter be referred to collectively as
(“MASTERCAM®”)

                                                          4
          Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 5 of 18



       25.     Plaintiff licenses the MASTERCAM® software to its customers. Customers may

purchase single-user licenses or multi-user licenses. In either case, the number of simultaneous

users or end-users may not exceed the number of licenses purchased. Plaintiff prevents

unauthorized access of the MASTERCAM® software through the use of a Security Mechanism.

Plaintiff’s license agreement states that customers are not allowed to use the MASTERCAM®

software without the Security Mechanism and that the MASTERCAM® software can detect the

installation or use of illegal copies of the MASTERCAM® software and collect and transmit

data about those illegal copies.

       26.     Piracy of software occurs when users access software for which they have not

purchased a valid license. The ease of digital replication of software lends itself to illegal

copying of software, where users may make multiple copies of a software program, and then

distribute the copies to users who have not made a legal purchase of the software (i.e., either

distributing the software for free, or selling the copies of the software at deeply discounted

prices). The licensing associated with the MASTERCAM® software limits how many licensed

versions of the MASTERCAM® software can be used at once, but Plaintiff allows those

licensed organizations to install the MASTERCAM® software on an unlimited number of

computers.

       27.     In an effort to reduce the use of illegally copied software, software providers

implement license verification technology where the software will not function unless a license

has been legally purchased. The license verification technology may be a software mechanism

or a physical mechanism to be attached to a single computer. The license verification technology

may be in the form of a key (i.e., a series of numbers and letters) that a user types in during the

software installation process, or a hardware device, where the software will only operate



                                                  5
           Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 6 of 18



correctly when the hardware device is attached to the computer executing the software. The

license verification technology is provided by the software provider to the buyer when the

software is purchased legally. Users who have not made a legitimate purchase of the software

will not have access to the key or hardware device provided by the software provider, and

therefore the software will not function properly. Plaintiff provides license verification

technology as a component of the above-mentioned Security Mechanism.

         28.     Software hackers reverse engineer the Security Mechanism and then provide

processes and utilities to bypass the license enforcement in order to allow unauthorized use of

the software. These processes and utilities mimic the license verification technology (i.e., keys,

hardware devices, etc.) as a means to allow pirated software to function fully as legally

purchased software. Software utilities that mimic the license verification technology are often

referred to as “cracked” licenses. Software hackers may also create hacked versions of the

software such that a license is not needed during installation.

         29.     Sophisticated websites exist where illegally obtained software, the software

utilities that mimic the license verification technology, and hacked versions of the software may

be downloaded and installed by those who do not want to pay for properly licensed software.

Each hacked version of the software represents a lost sale and/or license for the company that

owns the software and for resellers of the software (who may provide hardware installation and

support, and software configuration, customization, and maintenance). A study by the Business

Software Alliance reported that properly licensed software has a positive impact on national

economic activity that is more than three times the impact of pirated software.2




2
    http://www.bsa.org/~/media/Files/Research%20Papers/BSAINSEADSoftwareValueStudy.pdf


                                                   6
           Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 7 of 18



         30.     Software that has been hacked or modified to use a cracked license may also

contain malware that can damage computer systems, and/or infiltrate the computer network and

the data on that network. In a report commissioned by the Business Software Alliance, the

higher the pirated software rate in a country, the more malware generally encountered on

computers in that country.3 Software that has been hacked may also not operate properly,

negatively impacting the reputation of the software company that now has no oversight or

control over the quality of the hacked versions of its software in use, and/or the products

produced by that software.

         31.     Piracy Detection and Reporting Security Software (PDRSS) exists to identify

instances of pirated software in use and provides the identity and location of organizations

utilizing the pirated software to the software providers. Identification of pirated software allows

the software providers to take legal action against intentional software piracy, notify unwitting

organizations of the illegal use of the software (and the potential malware problems that can

accompany pirated software), and sell valid software licenses in the place of the previously

illegally obtained software programs to recoup lost sales. Plaintiff identifies instances of pirated

software in use through PDRSS which, along with the license verification technology, is a

component of the Security Mechanism.

         32.     PDRSS providers also identify the means by which software hackers have

thwarted the license verification technology (i.e., the aforementioned cracked license) for a

particular software program. For example, PDRSS providers may accomplish this by

downloading pirated software from the above-mentioned websites and determining how the

software hackers were able to bypass the license verification technology. Once the software


3
    http://www.bsa.org/news-and-events/news/2015/february/02182015malwarestudy?sc_lang=en-US

                                                     7
          Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 8 of 18



hackers’ methods are identified, the PDRSS providers then work with software providers, such

as Plaintiff to map out a plan for determining when pirated software is in use. This includes

identifying when the pirated software is using a cracked license.

       33.     The plan may include a variety of forms for identifying software piracy. The plan

may also include defining software use patterns that are indicative of software piracy. PDRSS

providers work with software providers to determine various patterns that are indicative of

pirated software use and thresholds at which the PDRSS software should begin to gather and

report data on the computer using the pirated software. For example, it is common for a

potential customer to test out a software program for a short period of time before deciding to

purchase the software package legally. However, an organization that continues to use illegally

downloaded software for an extended period (i.e., beyond a reasonable test period as defined by

the software provider) has breached the threshold of a trial period. Another threshold might be

the detection of a cracked license, which is an indication of an anomaly within the software, or

other suspicious patterns of use of the software.

       34.     Software providers, such as Plaintiff embed the PDRSS (according to the plan

tailored specifically for that software provider) within their software, validate that the patterns

and thresholds will trigger on pirated software (and will not trigger on validly purchased

software), and then release the software. The software that contains the embedded PDRSS also

provides a clear notice within the EULA of the existence of the PDRSS within the software.

Once new versions of software are released, both legally purchased software and the eventually

pirated software will contain the embedded PDRSS that triggers data reporting when suspicious

patterns and thresholds are detected.




                                                    8
           Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 9 of 18



       35.     The serial number of the license is a unique identifier and helps in identifying

unauthorized versions of the software. Multiple versions of software using the same serial

number are indicative of unauthorized versions of software using a cracked license. In some

cases, illegal license generators create license files having serial numbers that are inconsistent

with the serial numbers generated by the software providers, which is also indicative of a cracked

license.

       36.     The IP address is a unique address used to identify computers on the global

network of the internet. An IP address is the numerical sequence by which a computer on the

public internet can identify another computer on the public internet. IP addresses are in the form

xxx.xxx.xxx.xxx where each xxx must be a number between 0 – 255.

       37.     The identifying name of a computer is typically a name an organization gives to

each computer in the organization for easy identification within the organization. For example,

identifying computer names Computer_Lab_1 and Computer_Lab_2 are easy to remember, and

help employees within the organization easily reference particular computers, rather than, for

example, referring to computers by a serial number associated with the computer hardware.

       38.     A Media Access Control (“MAC”) address is a unique hardware identifier

assigned to network interfaces. Every device that makes a physical connection to the network,

whether it is an Ethernet card or port, or wireless connection has a unique and specific address.

Thus, a computer with both an Ethernet connection and a wireless connection has two unique

MAC addresses. A MAC address is a series of numbers and letters. When a network device is

manufactured, it is assigned a MAC address at the factory. The first six digits of a MAC address

represent the device manufacturer, which can be looked up on the Internet.




                                                  9
         Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 10 of 18



       39.     Reporting data from the embedded PDRSS includes a variety of information to

identify the software that has been pirated and the organizations utilizing the pirated software,

such as the version of the software being used, the license serial number, the Internet Protocol

(IP) address of the organization where the pirated software is running, the identifying name of

the computer, and a MAC address. Through the Security Mechanism, Plaintiff collects the

aforementioned identifying information to determine when pirated and unlicensed versions of its

MASTERCAM® software are being utilized.

       40.     Software providers may track their own reporting data or may use third party

providers to track the reporting data. Once pirated copies of software are identified, software

providers can notify the organizations using the software and request that they purchase valid

licensed copies of the software instead of using the pirated software.

       41.     Through the use of PDRSS, Plaintiff has identified Defendants as using

unlicensed and pirated MASTERCAM® software.

       42.     According to its website, Camatech serves such industries as Aerospace, Oil and

Gas, Fire Suppression and Medical. It has a number of conventional tool making machines and a

welding department to complement their customers varied requirements.

       43.     Plaintiff has detected at least one hundred fifty-four (154) instances of

unauthorized access to MASTERCAM® by Defendants through the use of PDRSS. The PDRSS

reported at least one (1) computer located at Defendants’ offices running an unauthorized version

of MASTERCAM® between January 10, 2018 through May 3, 2019.

       44.     Upon information and belief, Culumovic as the President of Camatech, was aware

of the unauthorized use and directed the use of the unlicensed, pirated versions of the

MASTERCAM® software.



                                                 10
         Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 11 of 18



        45.     Upon information and belief, Culumovic makes all management decisions

concerning the purchase and use of all hardware and software for Camatech.

        46.     Upon information and belief, Defendants continue to infringe upon Plaintiff’s

Copyrights by using unlicensed, pirated versions of the MASTERCAM® software.

        47.     As a direct and proximate result of Defendants’ acts of infringement, the Plaintiff

has suffered damages and will continue to suffer damages.

        48.     As a direct and proximate result of Defendants’ acts of infringement, the Plaintiff

has suffered and continues to suffer irreparable harm for which there is no adequate remedy at

law.

                                                 COUNT ONE

           Infringement of MASTERCAM® software Registration Number TX 000-740-3804
                (“MASTERCAM X5®”) by Defendants, 17 U.S.C. §§ 106 and 501

        49.     The Plaintiff incorporates the previous paragraphs of this Complaint by reference

and re-alleges them as originally and fully set forth herein.

        50.     Defendants have knowingly and intentionally infringed, and continue to infringe

MASTERCAM X5®, and will continue to do so unless enjoined by this Court.

        51.     As a direct and proximate consequence of Defendants’ infringing acts, the

Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and

practices are enjoined by the Court, will continue to be injured in its business and property rights,

and will suffer and continue to suffer injury and damages, which are causing irreparable harm

and for which Plaintiff is entitled to relief.

        52.     Upon information and belief, the aforementioned infringement is knowing,

intentional and willful.




                                                  11
         Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 12 of 18



                                                 COUNT TWO

           Infringement of MASTERCAM® software Registration Number TX u00-183-2859
                   (“MASTERCAM X6®”) by Defendants, 17 U.S.C. §§ 106 and 501

        53.     The Plaintiff incorporates the previous paragraphs of this Complaint by reference

and re-alleges them as originally and fully set forth herein.

        54.     Defendants have knowingly and intentionally infringed and continue to infringe

MASTERCAM X6®, and will continue to do so unless enjoined by this Court.

        55.     As a direct and proximate consequence of Defendants’ infringing acts, the

Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and

practices are enjoined by the Court, will continue to be injured in its business and property rights,

and will suffer and continue to suffer injury and damages, which are causing irreparable harm

and for which Plaintiff is entitled to relief.

        56.     Upon information and belief, the aforementioned infringement is knowing,

intentional and willful.

                                                 COUNT THREE

              Infringement of MASTERCAM® software Registration Number TX 7-923-706
                    (“MASTERCAM X7®”) by Defendants, 17 U.S.C. §§ 106 and 501

        57.     The Plaintiff incorporates the previous paragraphs of this Complaint by reference

and re-alleges them as originally and fully set forth herein.

        58.     Defendants have knowingly and intentionally infringed, and continue to infringe

MASTERCAM X7®, and will continue to do so unless enjoined by this Court.

        59.     As a direct and proximate consequence of Defendants’ infringing acts, the

Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and

practices are enjoined by the Court, will continue to be injured in its business and property rights,



                                                   12
         Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 13 of 18



and will suffer and continue to suffer injury and damages, which are causing irreparable harm

and for which Plaintiff is entitled to relief.

        60.     Upon information and belief, the aforementioned infringement is knowing,

intentional and willful.

                                                 COUNT FOUR

              Infringement of MASTERCAM® software Registration Number TX 8-051-551
                    (“MASTERCAM X8®”) by Defendants, 17 U.S.C. §§ 106 and 501

        61.     The Plaintiff incorporates the previous paragraphs of this Complaint by reference

and re-alleges them as originally and fully set forth herein.

        62.     Defendants have knowingly and intentionally infringed, and continue to infringe

MASTERCAM X8®, and will continue to do so unless enjoined by this Court.

        63.     As a direct and proximate consequence of Defendants’ infringing acts, the

Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and

practices are enjoined by the Court, will continue to be injured in its business and property rights,

and will suffer and continue to suffer injury and damages, which are causing irreparable harm

and for which Plaintiff is entitled to relief.

        64.     Upon information and belief, the aforementioned infringement is knowing,

intentional and willful.

                                                 COUNT FIVE

           Infringement of MASTERCAM® software Registration Number TX 000-811-8373
                   (“MASTERCAM X9®”) by Defendants, 17 U.S.C. §§ 106 and 501

        65.     The Plaintiff incorporates the previous paragraphs of this Complaint by reference

and re-alleges them as originally and fully set forth herein.




                                                   13
         Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 14 of 18



        66.     Defendants have knowingly and intentionally infringed, and continue to infringe

MASTERCAM X9®, and will continue to do so unless enjoined by this Court.

        67.     As a direct and proximate consequence of Defendants’ infringing acts, the

Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and

practices are enjoined by the Court, will continue to be injured in its business and property rights,

and will suffer and continue to suffer injury and damages, which are causing irreparable harm

and for which Plaintiff is entitled to relief.

        68.     Upon information and belief, the aforementioned infringement is knowing,

intentional and willful.

                                                 COUNT SIX

              Infringement of MASTERCAM® software Registration Number TX 8-475-949
                    (“MASTERCAM X10®”) by Defendants, 17 U.S.C. §§ 106 and 501

        69.     The Plaintiff incorporates the previous paragraphs of this Complaint by reference

and re-alleges them as originally and fully set forth herein.

        70.     Defendants have knowingly and intentionally infringed, and continue to infringe

MASTERCAM X10®, and will continue to do so unless enjoined by this Court.

        71.     As a direct and proximate consequence of Defendants’ infringing acts, the

Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and

practices are enjoined by the Court, will continue to be injured in its business and property rights,

and will suffer and continue to suffer injury and damages, which are causing irreparable harm

and for which Plaintiff is entitled to relief.

        72.     Upon information and belief, the aforementioned infringement is knowing,

intentional and willful.




                                                  14
         Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 15 of 18



                                                 COUNT SEVEN

           Infringement of MASTERCAM® software Registration Number TX 000-856-1629
                  (“MASTERCAM 2017®”) by Defendants, 17 U.S.C. §§ 106 and 501

        73.     The Plaintiff incorporates the previous paragraphs of this Complaint by reference

and re-alleges them as originally and fully set forth herein.

        74.     Defendants have knowingly and intentionally infringed, and continue to infringe

MASTERCAM 2017®, and will continue to do so unless enjoined by this Court.

        75.     As a direct and proximate consequence of Defendants’ infringing acts, the

Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and

practices are enjoined by the Court, will continue to be injured in its business and property rights,

and will suffer and continue to suffer injury and damages, which are causing irreparable harm

and for which Plaintiff is entitled to relief.

        76.     Upon information and belief, the aforementioned infringement is knowing,

intentional and willful.

                                                 COUNT EIGHT

              Infringement of MASTERCAM® software Registration Number TX 8-469-597
                    (“MASTERCAM 2018®”) by Defendants, 17 U.S.C. §§ 106 and 501

        77.     The Plaintiff incorporates the previous paragraphs of this Complaint by reference

and re-alleges them as originally and fully set forth herein.

        78.     Defendants have knowingly and intentionally infringed, and continue to infringe

MASTERCAM 2018®, and will continue to do so unless enjoined by this Court.

        79.     As a direct and proximate consequence of Defendants’ infringing acts, the

Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and

practices are enjoined by the Court, will continue to be injured in its business and property rights,



                                                   15
         Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 16 of 18



and will suffer and continue to suffer injury and damages, which are causing irreparable harm

and for which Plaintiff is entitled to relief.

        80.     Upon information and belief, the aforementioned infringement is knowing,

intentional and willful.

                                                 COUNT NINE

              Infringement of MASTERCAM® software Registration Number TXu 2-071-315
                    (“MASTERCAM 2019®”) by Defendants, 17 U.S.C. §§ 106 and 501

        81.     The Plaintiff incorporates the previous paragraphs of this Complaint by reference

and re-alleges them as originally and fully set forth herein.

        82.     Defendants have knowingly and intentionally infringed, and continue to infringe

MASTERCAM 2019®, and will continue to do so unless enjoined by this Court.

        83.     As a direct and proximate consequence of Defendants’ infringing acts, the

Plaintiff has suffered and will continue to suffer injury and damages, and unless such acts and

practices are enjoined by the Court, will continue to be injured in its business and property rights,

and will suffer and continue to suffer injury and damages, which are causing irreparable harm

and for which Plaintiff is entitled to relief.

        84.     Upon information and belief, the aforementioned infringement is knowing,

intentional and willful.



        WHEREFORE, Plaintiff, CNC Software, Inc., respectfully requests that this Court enter

judgment in its favor and against Defendants and requests relief as follows:

    A. Judgment be entered in its favor and against Defendants on each count of the Complaint;

    B. Declaring that Defendants have infringed the MASTERCAM® software;

    C. Declaring that the foregoing infringement was willful and knowing;


                                                  16
        Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 17 of 18



   D. Entry of a preliminary and thereafter permanent injunction prohibiting the Defendants,

      and their agents, servants and employees, and all persons acting in concert with, or for

      them from continuing to reproduce, distribute, display, disseminate, transmit, make

      available for download or otherwise use the MASTERCAM® software in any manner

      whatsoever appropriating or in violation of the Plaintiff’s Copyrights;

   E. Award Plaintiff its actual damages and Defendants’ additional profits in an amount to be

      determined at trial;

   F. Award Plaintiff prejudgment interest;

   G. Award Plaintiff its costs, attorneys’ fees and expenses arising from this suit; and

   H. Grant Plaintiff, such other relief as this Court, deems just and proper.



Dated: November 11, 2019                        Respectfully submitted,


                                               By: /s/ Jodi-Ann McLane, Esq.
                                                    Jodi-Ann McLane, Esq.
                                                    BBO # 635567
                                                    McInnes & McLane, LLP
                                                    128 Dorrance Street, Suite 220
                                                    Providence, RI 02903
                                                    Phone: (401) 223-5853
                                                    Fax: (866) 610-0507
                                                    jodi@mcmcip.com

                                                     John T. McInnes (pro hac vice to be filed)
                                                     BBO # 657488
                                                     McInnes & McLane, LLP
                                                     9 Exchange Street
                                                     Worcester, MA 01608
                                                     Phone: (774) 420-2360
                                                     Fax: (866) 610-0507
                                                     john@mcmcip.com




                                                17
       Case 3:19-cv-01771-KAD Document 1 Filed 11/11/19 Page 18 of 18



                                DEMAND FOR JURY TRIAL
   Plaintiff demands a trial by jury.


Dated: November 11, 2019                 Respectfully submitted,


                                         By: /s/ Jodi-Ann McLane, Esq.
                                              Jodi-Ann McLane, Esq.
                                              BBO # 635567
                                              McInnes & McLane, LLP
                                              128 Dorrance Street, Suite 220
                                              Providence, RI 02903
                                              Phone: (401) 223-5853
                                              Fax: (866) 610-0507
                                              jodi@mcmcip.com

                                              John T. McInnes (pro hac vice to be filed)
                                              BBO # 657488
                                              McInnes & McLane, LLP
                                              9 Exchange Street
                                              Worcester, MA 01608
                                              Phone: (774) 420-2360
                                              Fax: (866) 610-0507
                                              john@mcmcip.com




                                         18
